IN THE COURT OF APPEALS
                                 STATE OF ARIZONA
                                   DIVISION TWO


THE STATE OF ARIZONA,                        )         2 CA-CR 2002-0447
                                             )         DEPARTMENT A
                                Appellee,    )
                                             )         OPINION
                   v.                        )
                                             )
CHARLES SCOTT NEWNOM,                        )
                                             )
                                Appellant.   )
                                             )


           APPEAL FROM THE SUPERIOR COURT OF PIMA COUNTY

                                Cause No. CR-20014011

                        Honorable Howard Fell, Judge Pro Tempore

                                      AFFIRMED


Terry Goddard, Arizona Attorney General
 By Randall M. Howe and Diane M. Acosta                                        Tucson
                                                                Attorneys for Appellee

Susan A. Kettlewell, Pima County Public Defender
 By Nancy F. Jones                                                             Tucson
                                                               Attorneys for Appellant


H O W A R D, Presiding Judge.


¶1           After a jury trial, appellant Charles Newnom was convicted of aggravated

domestic violence. On appeal, he claims the trial court erred by allowing the state to

present evidence of his two prior domestic violence convictions to the jury despite his
offering to stipulate to their existence.1 Because the two prior domestic relations

convictions were elements of the offense, we affirm.

¶2            We view the facts in the light most favorable to sustaining the conviction. See

State v. Henry, 205 Ariz. 229, ¶ 2, 68 P.3d 455, 457 (App. 2003). Newnom pushed and

“head butted” his wife, giving her a bump on her forehead. Newnom was eventually

indicted for aggravated domestic violence because he had two prior domestic violence

convictions. See A.R.S. § 13-3601.02. Before trial, he offered to stipulate to the existence

of the prior convictions to avoid having the jury receive that prejudicial information. The

state rejected the offer and the trial court refused to force the state to accept the stipulation

offer. The jury in Newnom’s first trial was unable to reach a verdict. On retrial, Newnom

was convicted as charged and was sentenced to a prison term of 2.25 years. This appeal

followed.

¶3            Newnom argues the trial court erred by refusing to require the state to accept

his stipulation concerning his prior convictions and by failing to preclude the state from

introducing evidence of the prior convictions. The state counters that, pursuant to State ex

rel. Romley v. Galati, 195 Ariz. 9, 985 P.2d 494 (1999), a defendant cannot prevent a jury

from hearing about prior convictions that are elements of a crime. We review a trial court’s

decisions on the admission or exclusion of evidence for an abuse of discretion. State v.

Hensley, 142 Ariz. 598, 602, 691 P.2d 689, 693 (App. 1984). But, we review issues of


       1
       Because Newnom withdrew by motion the issue concerning his sentence, we do not
address it.
                                               2
statutory construction de novo. State v. Casey, 205 Ariz. 359, ¶ 8, 71 P.3d 351, 354

(2003).

¶4            Newnom was charged with aggravated domestic violence pursuant to § 13-

3601.02, which provides in part that “[a] person is guilty of aggravated domestic violence

if the person within a period of sixty months commits a third or subsequent violation of a

domestic violence offense.” In Galati, our supreme court analyzed A.R.S. § 28-1383, the

statute governing aggravated driving under the influence of an intoxicant (DUI), which

provides that a person is guilty of aggravated DUI if that person “[w]ithin a period of sixty

months commits a third or subsequent [DUI].” The Galati court held that the existence of

the prior convictions was an element of aggravated DUI and that the jury must therefore

hear the evidence on that element of the offense in order to decide a defendant’s guilt. Id.

¶¶ 10, 12. The court further held that the defendant was not entitled to a bifurcated trial

even if he was willing to stipulate that he had the prior convictions. Id. ¶ 16.

¶5            Although Galati addressed a different statute, the relevant wording of the

statute at issue here is virtually identical. Thus, we conclude that the reasoning of Galati

controls this case. Under § 13-3601.02, the existence of two or more prior convictions for

domestic violence is an element of the offense of aggravated domestic violence. Newnom

was not entitled to prevent the jury from hearing evidence on the elements of the offense.

See Galati; State v. Geschwind, 136 Ariz. 360, 361-63, 666 P.2d 460, 461-63 (1983).

¶6            Newnom argues, however, that Galati is not controlling, relying on the

concurring justice’s statement that the court had decided only the narrow issue of whether

                                             3
the defendant had been entitled to a bifurcated trial under Rule 19.1, Ariz. R. Crim. P., 17

A.R.S. 195 Ariz. 9, ¶ 22, 985 P.2d at 498 (Feldman, J., concurring). But the reasoning of

the majority opinion was much broader than the concurring opinion would suggest. And the

majority specifically disagreed with and vacated the court of appeals’ decision in State v.

Root, 193 Ariz. 442, 973 P.2d 1203 (App. 1998). Galati, 195 Ariz. 93, ¶ 17, 985 P.2d at

497. Citing Rule 403, Ariz. R. Evid., 17A A.R.S., Division One of this court had held in

Root that the trial court had erred by rejecting the defendant’s offer to stipulate to the

existence of prior DUI convictions in an attempt to prevent the jury from hearing the

prejudicial evidence. 193 Ariz. 442, ¶ 11, 973 P.2d at 1206. Root did not involve any

request for a bifurcated trial. Accordingly, Galati was not limited to the denial of a request

for a bifurcated trial. And, in light of the supreme court’s action in vacating Root, we

cannot accept Newnom’s argument.

¶7            Newnom also argues we should instead adopt the reasoning of State v.

Leonard, 151 Ariz. 1, 725 P.2d 493 (App. 1986), in which the court held that the trial court

had erred by refusing to accept a defendant’s stipulation to the existence of prior

convictions under an earlier DUI statute. But Newnom admits that Leonard was decided

at a time when the existence of prior convictions was not an element of the offense.

Leonard, therefore, does not help Newnom.

¶8            Newnom finally argues that, to the extent Galati prevents the use of a

stipulation to avoid presenting prejudicial evidence of prior convictions to the jury, it

conflicts with the United States Supreme Court’s decision in Old Chief v. United States,

                                              4
519 U.S. 172, 117 S. Ct. 644, 136 L. Ed. 2d 574 (1997), and should be reconsidered. But

our supreme court was aware of Old Chief when it decided Galati and found Old Chief

distinguishable because the defendant there had contemplated that the jury would hear the

stipulation and because the nature of the prior felony conviction there was not significant.

Galati, 195 Ariz. 9, ¶ 15, 985 P.2d at 497. We have no authority to overrule or disregard

decisions of our supreme court. State v. Sullivan, 205 Ariz. 285, ¶ 15, 69 P.3d 1006, 1009

(App. 2003). Therefore, we cannot conclude that Galati conflicts with Old Chief nor can

we reconsider it. Accordingly, the trial court did not err in refusing to require the state to

accept Newnom’s stipulation to the existence of the prior convictions or in refusing to

preclude the state from introducing evidence about the convictions.

¶9            Newnom’s conviction is affirmed.



                                               ____________________________________
                                               JOSEPH W. HOWARD, Presiding Judge

CONCURRING:



___________________________________
JOHN PELANDER, Chief Judge



____________________________________
PETER J. ECKERSTROM, Judge




                                              5